DETAILED ACTION
Response to Amendment
Applicant's amendment filed on February 2, 2022 has been received. Claims 2-11 are currently pending.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over Elder (US Patent No. 3,296,669) in view of Adams (US RE. 31,052), further in view of Ian’s Shoelace Site (herein “Ian”)(see attached), further in view of Liu (US PG Pub 2003/0150135).
Regarding claim 2, Elder discloses an article of footwear (see shoe of Figs. 2-3), comprising:
a sole structure (see annotated Fig. 2);
an upper (see annotated Fig. 2), secured to the sole structure, the upper forming a throat opening and a lacing area bounded by a medial edge of the upper, a lateral edge of the upper, the throat opening, and a forefoot region of the upper (see annotated Fig. 2);
a tensioning assembly (10; note that shoelace locking device 10 is configured to frictionally engage lace 26 to maintain the lace “in a taut condition” and is thus a tensioning assembly inasmuch as claimed; see Figs. 1-4 and column 2, lines 43-71);
a lace (26), comprising a first lace segment and a second lace segment (see annotated Fig. 1), the lace operatively coupled to the tensioning system (see at least Figs. 1-3 and column 2, line 43 – column 3, line 56);
wherein the first lace segment enters the lacing area from the tensioning assembly, proximate the throat opening and crosses over a first portion of the lacing area (generally the upper half of the lacing area between the throat opening and the midsection dotted line, see annotated Fig. 2) between the throat opening and a midsection of the lacing area at least once (see annotated Figs. 1-2), wherein the first lace segment has an end (distal end of the first lace segment including enlarged tip 30) secured to the upper at a first location adjacent to the forefoot region (see Figs. 1-3 and column 4, lines 15-43; note that enlarged tip 30 allows the first lace segment to be effectively locked in place against the lower-most eyelet and is thus secured to at least a portion of the upper adjacent the forefoot section, inasmuch as claimed); and
wherein the second lace segment enters the lacing area, from the tensioning assembly, proximate the midsection of the lacing area and crosses over a second portion of the lacing area (generally the lower half of the lacing area between the midsection dotted line and the forefoot area, see annotated Fig. 2) between the midsection and the forefoot region at least once (see annotated Figs. 1-2), wherein the second lace segment has an end (distal end of the second lace segment including enlarged tip 30) secured to the upper at a second location adjacent to the forefoot region (see Figs. 1-3 and column 4, lines 15-43; note again that enlarged tip 30 allows the second lace segment to be effectively locked in place against the lower-most eyelet and is thus secured to at least a portion of the upper adjacent to the forefoot region, inasmuch as claimed).

    PNG
    media_image1.png
    409
    1024
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    857
    706
    media_image2.png
    Greyscale

Elder substantially discloses the invention as claimed above but fails to disclose wherein the first lace segment crosses over the first portion of the lacing area at least twice, and wherein the second lace segment crosses over the second portion of the lacing area at least twice. Instead, the first and second lace segments appear to cross over the first and second portions, respectively, of the lacing area 1.5 times each (see Figs. 1-2).
However, it is noted that the number of times the lace segments cross over the lacing area portions is dependent upon the size and style of the shoe, how long the resulting lacing area is, and how many opposing pairs of eyelets the shoe includes. For example, Elder depicts a low-top shoe with a relatively short lacing area, and only four opposing pairs of eyelets. Meanwhile, a higher-top shoe, or a shoe with a longer lacing area and a greater number of eyelets, would allow the lace segments to cross over the lacing area portions more times. It is noted that modifying the shoe to have a larger size or a longer lacing area would involve a mere change in the size of a component. A change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).
Furthermore, Adams teaches an article of footwear (10, see Figs. 1-2) having a lacing area (upper vamp section 22 and lower vamp section 21) having seven opposing pairs of eyelets (23), such that the first lace segment (first half of lace 24) crosses over the first portion (upper vamp section 22) of the lacing area at least twice (see Figs. 1-2), and the second lace segment (second half of lace 24) crosses over the second portion (lower vamp section 21) of the lacing area at least twice (see Figs. 1-2 and column 2, line 32-50). Adams further teaches wherein providing a longer lacing area that includes both an upper vamp section and a lower vamp section allows the lace segments to be loosened at both the upper and lower vamp sections to facilitate easy insertion of the foot into the article of footwear (see column 3, lines 33-45).
Therefore, based on Adams’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Elder’s article of footwear to have a longer lacing area that includes seven opposing pairs of eyelets, such that the first lace segment would cross over the first portion of the lacing area at least twice, and the second lace segment would cross over the second portion of the lacing area at least twice; as providing a longer lacing area that includes both an upper vamp section and a lower vamp section would allow the lace segments to be loosened at both the upper and lower vamp sections to facilitate easy insertion of the foot into the article of footwear.

    PNG
    media_image3.png
    497
    629
    media_image3.png
    Greyscale

Elder and Adam together substantially teach the lacing structure as claimed above but fail to further teach wherein the first and second lace segments are laced in such a way that adjacent portions of the first lace segment cross the lacing area parallel to one another, such that the adjacent portions extend parallel to one another; and adjacent portions of the second lace segment are in a parallel configuration with respect to one another, such that the adjacent portions extend parallel to one another. Instead, both Elder and Adam depict a conventional, cross-style lacing method (see Figs. 2-3 of Elder and Fig. 2 of Adam).
However, Ian teaches a shoe lacing method (“Straight Bar Lacing”) comprising opposing first and second lace segments which are laced across a lacing area of the shoe in a straight/parallel configuration, such that adjacent portions of the first lace segment cross the lacing area parallel to one another, such that the adjacent portions extend parallel to one another; and adjacent portions of the second lace segment are in a parallel configuration with respect to one another, such that the adjacent portions extend parallel to one another (see Fig. 1 and “Lacing Technique” section of page 1 of Ian; Ian teaches wherein each lace segment is repeatedly laced “straight across on the outside” of the lacing area, such that adjacent portions of the first lace segment extend parallel to one another, and adjacent portions of the second lace segment extend parallel to one another), so as to provide a neat appearance, to relieve pressure on the top ridge of the foot, and/or to allow the shoelace to be quickly cut through with a knife or scissors in case of injury to the ankle or foot (see top paragraph of page 1 under Title and paragraph under “Sports/Military Advice” on page 2).
Therefore, based on Ian’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Elder’s lacing method to be a straight bar lacing method instead of a conventional cross-style lacing method, wherein adjacent portions of the first lace segment cross the lacing area parallel to one another, such that the adjacent portions extend parallel to one another; and adjacent portions of the second lace segment are in a parallel configuration with respect to one another, such that the adjacent portions extend parallel to one another; as doing so would provide a neat appearance, relieve pressure on the top ridge of the foot, and/or allow the shoelace to be quickly cut through with a knife or scissors in case of injury to the ankle or foot.
Elder also fails to further disclose wherein the article of footwear includes a power source and a motor, powered by the power source, operatively coupled to the tensioning assembly and configured to adjust tension on the lace.
However, Liu teaches an article of footwear (100, see Figs. 1-8) having a sole structure (11), an upper (12), a lace (20), a tensioning assembly (30), a power source (43), and a motor (42), powered by the power source (see paragraph 0025), operatively coupled to the tensioning assembly and configured to adjust tension on the lace (see Figs. 1-4 and paragraphs 0023-0025); so as to provide an automated tightening shoe for physically challenged wearers (see paragraphs 0005 and 0009-0010).
Therefore, based on Liu’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Elder’s article of footwear to further include a power source and a motor, powered by the power source, operatively coupled to the tensioning assembly and configured to adjust tension on the lace; as doing so would provide an automated tightening shoe for physically challenged wearers.

Regarding claim 3, the modified footwear of Elder (i.e., Elder in view of Adams, Ian, and Liu) is further disclosed wherein the first lace segment (of lace 26 of Elder) enters the lacing area proximate the medial edge (see annotated Figs. 1-2 of Elder, the first lace segment enters the lacing area proximate, i.e., near, the medial edge inasmuch as claimed).

	Regarding claim 4, the modified footwear of Elder (i.e., Elder in view of Adams, Ian, and Liu) is further disclosed wherein the second lace segment (of lace 26 of Elder) enters the lacing area proximate the lateral edge (see annotated Figs. 1-2 of Elder, the second lace segment enters the lacing area proximate, i.e., near, the lateral edge inasmuch as claimed).

	Regarding claim 5, the modified footwear of Elder (i.e., Elder in view of Adams, Ian, and Liu) is further disclosed wherein the first and second lace segments (of lace 26 of Elder) are secured to the upper proximate the lateral edge (see annotated Figs. 1-2 of Elder, the lace segments are secured to the upper proximate, i.e., near, the lateral edge inasmuch as claimed).

	Regarding claim 6, the modified footwear of Elder (i.e., Elder in view of Adams, Ian, and Liu) is further disclosed wherein the first and second lace segments (of lace 26 of Elder) are secured to the upper further proximate the forefoot region (see annotated Figs. 1-2 of Elder, the lace segments are secured to the upper proximate, i.e., near, the forefoot region inasmuch as claimed).

	Regarding claim 7, the modified footwear of Elder (i.e., Elder in view of Adams, Ian, and Liu) is further disclosed wherein the first lace segment (of lace 26 of Elder) crosses over the lacing area three times (see Figs. 1-2 of Elder).

	Regarding claim 8, the modified footwear of Elder (i.e., Elder in view of Adams, Ian, and Liu) is further disclosed wherein the second lace segment (of lace 26 of Elder) crosses over the lacing area three times (see Figs. 1-2 of Elder).

	Regarding claim 9, the modified footwear of Elder (i.e., Elder in view of Adams and Liu) is further disclosed to comprise a plurality of lacing guides (eyelets 58 of Elder) positioned proximate the lacing area (see Figs. 1-3 of Elder), each of the plurality of lacing guides receiving one of the first lacing segment and the second lacing segment (see Figs. 1-3 and column 3, lines 38-51 of Elder).

	Regarding claim 10, the modified footwear of Elder (i.e., Elder in view of Adams and Liu) is further disclosed wherein each of the plurality of lacing guides (58 of Elder) extends across the lacing area (see annotated Fig. 2 of Elder, each lacing guide 58 extends across a least a portion of the lacing area; the Examiner notes that claim 10 does not require the lacing guides to each extend over the entire width of the lacing area from the medial edge to the lateral edge).

	Regarding claim 11, the modified footwear of Elder (i.e., Elder in view of Adams and Liu) is further disclosed wherein at least one of the plurality of lacing guides (58 of Elder) further partially extends between the throat opening and the forefoot region (see annotated Fig. 2 of Elder).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOCELYN BRAVO/            Primary Examiner, Art Unit 3732